Title: From George Washington to John Hancock, 15 August 1777
From: Washington, George
To: Hancock, John



Sir,
Head Quarters Camp at Cross Roads [Pa.]Augt 15th 1777

Mr Du Coudray has lain before me a plan of the river, by which it appears, that, for a considerable space between the two sand banks

on the East side of Fort-Island, there is from four to four and a half fathom’s depth of water. According to this representation, there would be room for three frigates to lie between those banks, in such a position, as to enfilade the works at Fort-Island, and make it difficult to maintain them. There are but two ways of remedying this inconvenience: one by having a sufficient number of chevaux de frize sunk at the entrance between the two banks, and the other by having the left flank of Fort-Island fortification supported by a good battery, capable of resisting the cannon of the ships and obliging them to quit their station. The first is evidently preferable, because the efficacy of it will be more certain. A few chevaux de frize properly placed might effectually bar all access to the ships; but there is a possibility, that any battery, we can construct, might be overpowered by the fire of the shipping; and as we have few cannon, and Fort-Island is itself a marshy spot, incapable of affording earth for the batteries necessary to be raised upon it, which must be brought from the opposite shore, it would not be prudent to multiply works there, more than cannot be avoided. It would also be a great advantage gained, to secure the Island from annoyance, except in one point, and that in front, from only three ships, at a time; which would be effected by stopping up the passage, between the two banks, with chevaux de frise. I should therefore think it of importance to have this measure immediately adopted and carried into execution. With great respect I have the honor to be Sir Your most Obedient servant

Go: Washington

